Citation Nr: 0919129	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
colitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability, to include fungal infection of the feet.

3.  What evaluation is warranted for posttraumatic stress 
disorder from April 26, 2006?


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claims were certified for appeal 
by the Pittsburgh, Pennsylvania, RO.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for colitis and a skin disability, to include 
fungal infection of the feet are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since April 26, 2006, the Veteran's posttraumatic stress 
disorder has been productive of occupational and social 
impairment with reduced reliability and productivity, but not 
by deficiencies in most areas or by symptoms of suicidal 
ideation, near continuous panic or depression, or an 
inability to establish and maintain effective relationships 
with others.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the 
period from April 26, 2006, the criteria for a disability 
rating of 50 percent for posttraumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
posttraumatic stress disorder, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discus 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence and has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is not a scintilla of evidence that any VA error in 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1) (West 2002).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.   38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), an inability to establish and maintain effective 
relationships.  Id.

A Global Assessment of Functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Richard v. Brown, 9 Vet. App. 266 (1996) (citing 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  Global assessment of functioning scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A global assessment of functioning score of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-44 (1995).

At a January 2007 VA examination, the Veteran reported 
flashbacks and nightmares.  During the examination, the 
examiner observed the Veteran's mood as dysphoric and 
anxious.  The Veteran reported that his mood was irritable, 
nervous, and agitated most of the time.  He stated that his 
sleep was erratic, with nightly nightmares.  Suicidal and 
homicidal ideation was denied.  Insight and judgment were 
fair, thought processes were logical and sequential.  There 
was no evidence of ritualistic or obsessional behavior.  The 
Veteran did report some hyper alertness and intrusive 
recollections of his Vietnam experience, as well as 
hyperarousal symptoms and irritability.  He was able to 
function well in long-term employment.  Overall prognosis was 
fair to good.  

The psychologist administered the Mississippi Scale for 
Combat-Related posttraumatic stress disorder, the SCL-90-R, 
the Beck Depresssion Inventory-II, and the Impact of Even 
Scale-Revised tests to the Veteran.  The validity of testing 
was marginal, in that the Veteran skipped items on some tests 
and significantly over reported his symptoms on another test.  
The testing appeared to neither support nor rule out the 
possibility of posttraumatic stress disorder.  The Veteran 
was diagnosed with mild posttraumatic stress disorder, and 
assigned a global assessment of functioning score of 75.  The 
psychologist noted that if symptoms were present, they are 
transient and expectable reactions to psychosocial stressors, 
or mild exacerbations of posttraumatic stress disorder 
symptomatology in response to situational or occupational 
stress.

Two months later, the Veteran began attending group therapy 
and seeing a psychiatrist and social worker on a regular 
basis for his posttraumatic stress disorder.  The claims file 
contains extensive records documenting his treatment for 
posttraumatic stress disorder.  In records dated from March 
2007, the Veteran was diagnosed with chronic moderate to 
severe posttraumatic stress disorder, with global assessment 
of functioning scores ranging from 48 to 60.  

In August 2008, a VA Behavioral Health Specialist who had 
been treating the Veteran, noted that he attended the 
posttraumatic stress disorder support group on a weekly basis 
and has individual therapy on a biweekly basis.  The 
specialist's diagnostic impression of the Veteran was 
chronic, severe and disabling posttraumatic stress disorder.  
He described the Veteran's symptoms as sleep disturbance with 
frequent and recurring nightmares.  He also described 
exaggerated startle response, frequent anger and 
irritability, survivor guilt, poor concentration, flashbacks, 
and isolation.

Between September and November 2008, the Veteran was noted to 
be having increased difficulties, particularly increased 
nightmares, following the suicide of one of his friends.  He 
was also diagnosed with chronic, severe and disabling 
posttraumatic stress disorder.  

In December 2008, the Veteran reported having lots of dreams, 
and to relive an ambush incident from his service in Vietnam.  
There was no suicidal or homicidal ideation, and the 
appellant's judgment and insight were fair.  The appellant 
was oriented.  The diagnosis was moderate to severe 
posttraumatic stress disorder.  A global assessment of 
functioning score of 50-52 was assigned. 
 
The Veteran described not getting along well with his 
daughter.  He reported that he stopped working in 2005, due 
to a nonservice-connected hip condition.  See January 2007 VA 
examination; Board hearing transcript, pp. 16-17.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2008).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Although the Veteran's reported symptoms are generally 
moderate and mainly characterized by hypervigilence, 
nightmares, and intrusive thoughts, the preponderance of the 
evidence shows that the appellant's posttraumatic stress 
disorder more nearly approximates a 50 percent evaluation, 
especially considering he has, at times, been diagnosed with 
severe and disabling posttraumatic stress disorder.  The 
Veteran has not suffered any panic attacks or impairment in 
memory or judgment, but he has had some difficulty in 
establishing and maintaining effective work and social 
relationships.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that a 50 percent rating is warranted.

A rating in excess of 50 percent is not warranted.  The 
Veteran has not shown occupational and social impairment with 
deficiencies in most areas to include work, family relations, 
judgment, thinking, or mood.  He does not have suicidal 
ideation, near-continuous panic attacks or depression, or 
impaired spatial orientation.  His speech is not illogical.  
While the Board recognizes that the Veteran does not need to 
meet all, most, or even some of the criteria set forth in 
Diagnostic Code 9411, the overall picture of his 
symptomatology during this period is most appropriately rated 
at 50 percent because he is not occupationally and socially 
impaired, with deficiencies in most areas.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The preponderance of the evidence shows that the Veteran's 
posttraumatic stress disorder did not result in a marked 
interference with employment, or require frequent periods of 
hospitalization.  The assigned schedular rating adequately 
compensates the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for referral for consideration of extraschedular rating.

In reaching this decision the Board considered and applied 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107.


ORDER

Resolving reasonable doubt in the appellant's favor, for the 
period from April 26, 2006, a 50 percent evaluation, but no 
higher, for posttraumatic stress disorder is warranted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As a preliminary note, the appellant reported receiving 
Social Security benefits at his personal hearing.  While 
these Social Security Administration records are not in the 
file there is no duty to secure them in light of the 
appellant's testimony that his Social Security benefits were 
solely for his nonservice-connected hip disability.  Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (The duty to assist 
is limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.)

The claims of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for colitis and a skin disability, to include 
fungal infection of the feet are remanded to obtain private 
medical records that have been identified by the Veteran in 
support of his claim.  See Form 21-4142, received in February 
2007 requesting that VA secure records from Drs. J. Michele 
[Michel], B. Miller, B. New, P. Goehring.  There is no 
indication from the record that any effort to obtain these 
files was made, as there are no copies of letters from VA 
requesting these records in the claims file.  The claims file 
does not contain these medical records, except for two pages 
from Dr. Goehring's office with treatment by Dr. Michel.  See 
December 2002 record.  VA has a duty to assist the Veteran in 
obtaining these files.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
proper VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
VCAA notice should advise the Veteran of 
what specific evidence and information is 
necessary to reopen the claim of 
entitlement to service connection for 
colitis and a skin disability, to include 
fungal infection of the feet; and what 
evidence is necessary to substantiate the 
elements required to establish service 
connection that were found insufficient in 
the prior denial.  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  The RO should take appropriate action 
to secure all records which have not been 
previously secured for inclusion in the 
claims file, specifically to include 
records from Drs. J. Michele [Michel], B. 
Miller, B. New, and P. Goehring.  All 
attempts to secure this evidence must be 
documented in the claims file.  If any 
requested records cannot be secured the RO 
must: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.

3.  Thereafter, the RO should readjudicate 
the claims.  If the claims on appeal are 
not fully granted, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond before returning the case to the 
Board, if otherwise in order.  If any or 
both of the claims to reopen are granted, 
the RO must consider the application of 
McClendon v. Nicholson, 20 Vet. App. 79 
(2006), as to whether a VA examination is 
necessary before the claims are 
adjudicated on the merits.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


